Citation Nr: 0619778	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The veteran was exposed to noise in combat during active 
service.

2.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.

3.  Tinnitus was not manifested during the veteran's active 
duty or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Before reaching the merits of the veteran's claim, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case it appears that the veteran filed a 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus in April 2003, and the initial 
unfavorable decision was issued in July 2003.  The veteran 
was provided adequate notice in accordance with the VCAA 
prior to such decision in May 2003.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, pursuant to 
the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the May 2003 letter 
of the information and evidence that was necessary to 
substantiate his service connection claim.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between that disability and service was necessary to 
establish service connection.  In addition, VA informed the 
veteran in the May 2003 letter about the information and 
evidence that VA would seek to provide, as well as the 
information and evidence he was expected to provide.  

With respect to the fourth element of notice, the May 2003 
letter requested that the veteran inform VA if there is any 
other evidence or information that he believed would support 
his claim and to send the evidence needed to VA, effectively 
informing him to send any relevant evidence in his 
possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical and personnel records, VA treatment 
records, and VA examination report dated in July 2003 are of 
record.  The veteran identified private employee health 
records as being possibly relevant.  VA letters were directed 
to the identified employer in June 2004 and May 2005.  The 
veteran was notified, by letter in May 2005, that the 
employer had not responded and that it was ultimately the 
veteran's duty to provide the records.  He was notified again 
by supplemental statement of the case, in December 2005, that 
the employer still had not responded.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  

The veteran failed to report for a scheduled VA examination 
in July 2004.  Based on these factors, the Board concludes 
that the medical evidence of record is sufficient to evaluate 
the veteran's service connection claims without further 
examination.  

Analysis

The issues on appeal involve claims of service connection for 
bilateral hearing loss and tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence in 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Further, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In his claim and subsequent statements the veteran asserts 
exposure to noise in combat during his active service.  In a 
July 2003 statement he indicates that a medic, who 
administered his hearing test when getting out of service, 
told him he had hearing loss.  The veteran asserts that his 
type of hearing loss is a result of noise exposure and takes 
many years to show up.  The veteran's service personnel 
record indicates that he received the Combat Infantry Badge 
(CIB), indicating that he participated in combat.  With 
consideration of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and the veteran's receipt of the CIB, the Board will accept 
his report that he was exposed to significant combat-related 
noise.  Therefore, the provisions of 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), are applicable to the veteran's claim.  
However, they do not eliminate the need for medical-nexus 
evidence.  They merely reduce the evidentiary burden on 
combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); see also 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).    

The veteran's service medical records do not demonstrate a 
bilateral hearing loss disability, as defined by 38 C.F.R. 
§ 3.385.  The report of medical history, completed by the 
veteran in conjunction with his July 1968 service separation 
examination, reflects that he reported that he did not have 
and had never had hearing loss.  His July 1968 service 
separation examination report reflects pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
10
5
X
10

The report of a July 2003 VA audiological evaluation 
indicates that the veteran reported his history of noise 
exposure during combat, with no post service noise exposure.  
The veteran reported a bilateral high pitched tone about once 
per week lasting about 5 minutes.  He indicated that onset 
had been approximately 10 years before.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
55
LEFT
10
20
30
40
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.  The 
examiner indicated that the veteran's service separation 
physical examination report contained an audiogram, which 
reflects normal hearing and there was no indication of 
tinnitus.  The examiner opined that it was not at least as 
likely as not that the veteran's hearing loss or tinnitus was 
related to his active service.

The veteran has submitted statements that he did not advise 
the July 2003 VA examiner that his tinnitus had started 10 
years before.  He has indicated that he told the examiner it 
had become worse 10 years before.  The veteran asserts that 
his chronic bilateral hearing loss disability and tinnitus 
were precipitated by his combat-related noise exposure.  The 
examiner at the September 2003 VA audiological evaluation 
expressly negated the existence of such an etiological 
relationship.  No competent medical professional has 
attributed the onset of the veteran's chronic sensorineural 
hearing loss disability and tinnitus to his wartime service.  
The veteran's claim is supported solely by the accredited 
representative's and the veteran's own written statements.  
The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the existence or causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

One the basis of the above analysis there is no competent 
medical evidence indicating that the veteran had bilateral 
hearing loss or tinnitus during service, that he had 
bilateral hearing loss within one year of discharge from 
service, or that either is related to active service.  There 
is competent medical evidence that he did not have bilateral 
hearing loss during service and that current bilateral 
hearing loss and tinnitus are not related to service.  
Therefore, a preponderance of the evidence is against the 
veteran's claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


